FARRELL, Associate Judge,
concurring:
This is an exceedingly close case for reversal. I say that because, on the facts presented, the trial judge reasonably could have found that in laying hands on his daughter appellant was not exercising discipline at all but rather, in angry reaction to her utterance that he didn’t “love [her] anymore” as the reason why she did not want to visit him,1 simply “lost it” or “was out of control” (in words the trial judge used). If indeed the father was acting out of spleen, reacting viscerally to an inadequate show of appreciation or affection, that would not even fit within legitimate parental discipline. “Losing it” and acting “out of control,” unlike anger justifiably provoked, see Florence v. United States, 906 A.2d 889, 895-96 (D.C.2006), are not manifestations of discipline being administered, even disproportionately. Lashing out is not the action of a parent as parent at all.
But I agree with the court that the trial judge found, or at least assumed, that appellant acted out of a genuinely perceived need to discipline the child for wayward behavior, and we could not reject that finding as a matter of law. Further, since this was not a civil neglect case but a criminal prosecution, I agree that the evidence does not permit a reasonable inference that the force he administered was so excessive as to overcome the parental defense.

. It appears from the record that J.C. was not living with her father, at least not full time.